Citation Nr: 1637434	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claim was last before the Board in January 2014 and was remanded for additional development.  Additional evidence was added to the record after the issuance of the last Supplemental Statement of the Case (SSOC) in March 2014, including a May 2014 psychological assessment from a private clinical psychologist, as well as additional VA treatment records.  In a March 2014 response to the SSOC, the veteran and his representative indicated that if they submitted evidence at a later time, the Veteran waived his right to have the case remanded to the RO and asked that the Board consider the new evidence and adjudicate the claim. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his PTSD has been shown to be causally related to active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran states that he has suffered with symptoms of PTSD since active duty service.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder.  His DD-214 reflects that he served in the Republic of Vietnam from January 10, 1970 to February 5, 1971.

A February 2008 VA outpatient treatment report provides that the Veteran's self-report questionnaires did not show PTSD.  

In an April 2010 statement, the JSRRC Coordinator conceded the Veteran's reports of participation in combat while stationed in Vietnam, as well as the Veteran's reported stressor of being assigned to a unit that was attacked by rockets "pretty much the whole year" while stationed at Chu Lai, Vietnam between January 1970 and February 1971.  The Veteran stated that among the casualties of these rocket attacks was the soldier that bunked next to him in his barracks.  The Veteran's stressor was considered to be verified.

A May 2010 VA examination report provides a diagnosis of anxiety disorder, NOS.  A September 2010 VA outpatient treatment report provides a diagnosis of rule out PTSD.

Although the report of a September 2012 VA examination relates that the Veteran met the PTSD criteria of a stressor related to fear of hostile military or terrorist activity, he did not meet the full criteria for a diagnosis of PTSD.  The examiner stated that the Veteran's score on the symptom validity test was above the cut-off score used to identify individuals from the normative sample who were deemed to be feigning PTSD.  He further stated that a conclusion to be drawn from this was that the Veteran intentionally over-reported his symptoms to some degree.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depression.  

In an October 2012 addendum, the VA examiner noted that previous examinations did not utilize objective, standardized testing for assessment and only relied on self-report instruments.  Further, the examiner stated that the Veteran does not meet the criteria for PTSD, in part because he did not meet Criterion C (avoidance and numbing) and standardized testing was negative for PTSD.  The report also notes that the results of objective/standardized testing suggested that the Veteran was over-reporting symptoms in order to appear as if having PTSD.  The examiner again concluded that the Veteran did likely meet the criteria for PTSD, and his adjustment disorder was likely related to problems adjusting in retirement.

As for the etiology of the Veteran's adjustment disorder, the September 2012 VA examination report provides that it was less likely as not that the Veteran's current symptoms were related to the identified stressors.  The October 2012 addendum states that the Veteran's adjustment disorder was likely related to problems adjusting in retirement.

By contrast, the private medical reports dated in November and December 2010 provided diagnoses of PTSD.  A private December 2010 report provides a diagnosis of PTSD by history.  A private report based on examination of the Veteran in March and April 2013 provides a diagnosis of PTSD.  The report relates that the Veteran met Criterion C, and notes that testimony had been offered to the Committee on Veterans' Affairs at the U.S. House of Representatives that combat veterans frequently exhibited elevations across various assessment measures, including tests used to detect symptom over-reporting.

Given the conflicting medical evidence in the record, the Board remanded the Veteran's claim in January 2014 to afford the Veteran another VA examination to clarify whether he had a diagnosis of PTSD.

In February 2014, the Veteran underwent another VA examination.  The VA examiner diagnosed the Veteran with generalized anxiety disorder but stated that the Veteran's symptoms did not meet the full diagnostic criteria for PTSD under either the DSM-IV or DSM-V.  The examiner stated the Veteran had some features, including irritability, hypervigilance, and reports of experiencing nightmares.  He also reported being uncomfortable in crowds but continues to interact with people to some degree.  

In addressing the inconsistent medical opinions of record, the VA examiner stated that following the VA evaluation in September 2012, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The evaluation included symptom validity testing (SVT), and the Veteran's responses were consistent with over-reporting of PTSD symptoms.  The VA examiner stated that medical records reviewed during the private evaluation conducted in March and April 2013 noted that the Veteran was there "to get a better diagnosis of PTSD."  The evaluation results appeared to be based on the Veteran's self-report, and there was no indication of symptom validity testing. 

As for the Veteran's generalized anxiety disorder, the February 2014 VA examiner concluded that it was not at least as likely as not that the Veteran's diagnosis was related to his active duty service.  The VA examiner stated that the Veteran was not diagnosed or treated for anxious symptoms or diagnosed with a mental health condition until the last several years.  He noted the Veteran's reports of financial concerns as a result of retirement.  The examiner stated that "the lack of reduction in financial resources and related anxiety may contribute to his irritability, desire to spend time alone, and general discomfort in crowds."

In response, the Veteran submitted a May 2014 psychological assessment from the same private clinical psychologist who provided the examination report based on testing conducted in March and April 2013.  The private examiner diagnosed the Veteran with PTSD without dissociative symptoms.  In addressing the February 2014 VA examiner's reference to a lack of symptom validity testing in his prior report, the private examiner noted that the Veteran was administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), which contained "extensive validity scales which supply a gauge to evaluate the individual's test taking attitude generally measuring either an exaggeration of symptoms or a denial of symptoms."  The private examiner stated that the Veteran's diagnosis of PTSD was consistent with interview data as represented in the Life Events Checklist and the Clinician-Administered PTSD Scale for DSM-5.  Further, the private examiner stated that according to the MMPI-2, the information the Veteran supplied was "valid and likely to accurately, realistically and reliably reflect events, feelings, thoughts and behavior further supporting the strength and reliability of the diagnosis."  The private examiner concluded it was at least as likely as not that the Veteran's PTSD diagnosis was related his active duty service as verified by the symptom validity testing in the MMPI-2.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence provides contrasting, yet well-reasoned viewpoints concerning the nature and etiology of the Veteran's psychiatric condition, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's diagnosed PTSD is related to his combat experiences while stationed in Vietnam.  As the evidence of record is in relative equipoise, the benefit of the doubt rule will be applied.  Consequently, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


